United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.W., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, TRACY DEPOT,
Tracy, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0610
Issued: September 28, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 27, 2020 appellant, through counsel, filed a timely appeal from a November 13,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish Valley Fever
causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On April 1, 2019 appellant, then a 60-year-old distribution process worker, filed an
occupational disease claim (Form CA-2) alleging that he contracted coccidioidomycosis, also
known as Valley Fever, due to factors of his federal employment. He noted that he worked as a
warehouse worker on a government installation with continuous, ongoing heavy construction.
Appellant indicated that he first became aware of his condition and realized its relation to his
federal employment on December 4, 2018. He stopped work on December 4, 2018.
Along with his claim form, appellant submitted a letter from the employing establishment,
dated April 3, 2018. The letter indicated that there had been a complaint alleging that employees
were exposed to construction dust and soil, which may have caused Valley Fever. It asserted that
three employees had contracted Valley Fever since October 2017. The employing establishment
noted that, following an internal investigation, it could not substantiate these allegations. It
claimed that employees were educated on known hazards and were given personal protective
equipment. The employing establishment indicated that it conducted ongoing air quality
assessments and briefed employees on the federal and local regulations and policies prior to the
start of construction projects. It reported that Valley Fever could be contracted from tiny seeds
and spores that were present in the San Joaquin Valley.
In a development letter dated April 8, 2019, OWCP informed appellant that the evidence
of record was insufficient to establish his claim. It advised him of the type of factual and medical
evidence needed and provided a questionnaire for his completion. OWCP afforded appellant 30
days to submit the necessary evidence.
Dr. Nyo Hla, a Board-certified specialist in internal medicine, indicated in a February 16,
2019 work status report that appellant was placed off work from February 16 through
March 2, 2019. He noted that appellant was able to return to full-time work on March 3, 2019.
In a March 5, 2019 work status report, Dr. Veena Devarakonda, a Board-certified specialist
in critical care medicine, indicated that appellant was placed off work from March 15 through
April 17, 2019.
Dr. Catherine Leng, an osteopathic physician specializing in family medicine, noted in a
March 22, 2019 report that appellant had a chronic condition, which required treatment and might
result in episodic incapacity. She indicated that appellant was unable to perform some of his job
functions due to his condition. Dr. Leng noted that the probable duration of appellant’s condition
lasted through April 1, 2020.
In a March 29, 2019 work status report, Dr. Devarakonda placed appellant on modifiedduty work from April 27 through May 22, 2019. She noted that appellant was able to return to
full-time work on May 23, 2019.

2

By decision dated May 13, 2019, OWCP denied appellant’s occupational disease claim,
finding that the factual evidence of record was insufficient to establish specific employment factors
that were alleged to have caused his claimed condition.
Appellant continued to submit additional medical evidence. In a December 5, 2018 report,
Dr. Linnea Williams, an osteopathic physician specializing in family medicine, noted that
appellant had a cough that lasted three weeks. She examined appellant and diagnosed cough and
nasal congestion.
In a December 7, 2018 report, Dr. Max Miller, a Board-certified specialist in internal
medicine, noted appellant’s complaints of fevers, chills, severe cough, and chest pain. He
examined appellant and diagnosed community-acquired right lower lobe pneumonia.
Diagnostic testing, dated December 10, 2018, showed the results of electrocardiogram
(EKG), hematology, metabolic, liver, and urine testing.
Posteroanterior and lateral x-ray views of appellant’s chest revealed right lower lobe
infiltrate.
In a December 10, 2018 emergency room report, Dr. Danica Barron, a Board-certified
specialist in emergency medicine, noted that appellant presented with shortness of breath, chest
tightness, and continuous hiccupping. She reviewed an x-ray of appellant’s chest and diagnosed
pneumonia and hiccups.
In a December 10, 2018 report, Dr. Kulwant Monder, a Board-certified specialist in
internal medicine, noted that appellant had a cough and fever that had lasted three weeks. He
indicated that appellant worked at a warehouse. Dr. Monder reviewed laboratory testing and an
x-ray of appellant’s chest and diagnosed community-acquired pneumonia and sepsis without acute
organ dysfunction.
A computerized tomography (CT) scan of appellant’s chest revealed a mass-like
consolidation in the right lower lobe.
Serum antibody testing, dated December 10, 2018, revealed the presence of coccidioides
antibodies, confirming Valley Fever.
In a March 20, 2019 report, Dr. Leng noted that appellant presented with Valley Fever.
She examined appellant and diagnosed pulmonary coccidioidomycosis. Dr. Leng indicated that
appellant should be off work from December 31, 2018 through March 31, 2019.
In a March 27, 2019 note, Dr. Devarakonda noted that appellant’s headaches and Valley
Fever symptoms were improving. In a March 28, 2019 note, she noted that appellant could return
to modified-duty work with medium restrictions between April 18 and 30, 2019. Dr. Devarakonda
indicated that he could return to full-duty work on May 1, 2019.
In an April 18, 2019 note, Dr. Devarakonda indicated that appellant remained off work. In
an April 21, 2019 note, she diagnosed pulmonary coccidioidomycosis (Valley Fever).

3

On June 12, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review, which was held on
September 23, 2019. Appellant testified that he worked as a warehouse worker and was exposed
to dust from construction projects at work. He further testified that he began feeling flu-like
symptoms on November 7, 2018 and left work in early December 2018. Appellant indicated that
he lived in Stockton, California in the San Joaquin Valley. He testified that, while he fished and
golfed in the area, he was only exposed to airborne dust while at work. Appellant stated that four
of his coworkers were also ill with Valley Fever.
In an October 21, 2019 letter, the employing establishment controverted appellant’s claim,
noting that he could not identify specific dates when he was exposed to construction dust. It
asserted that appellant lived in a Valley Fever-endemic area of California and could have
contracted Valley Fever outside of work when he was fishing or playing golf. The employing
establishment attached a list of all construction projects at the employing establishment from 2016
to 2019 and alleged that there were no soil-disturbing or digging projects associated with Valley
Fever during the one- to three-week incubation period following November 2018, the date of
exposure.
By decision dated November 13, 2019, an OWCP hearing representative modified the
May 13, 2019 decision, finding that appellant had established specific employment factors alleged
to have caused his diagnosed condition. However, the claim remained denied as the medical
evidence of record was insufficient to establish a causal relationship between the diagnosed
condition and the accepted factors of his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
3

Supra note 2.

4

R.M., Docket No. 20-0342 (issued July 30, 2020); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

V.P., Docket No. 20-0415 (issued July 30, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
6
20 C.F.R. § 10.115; S.A., Docket No. 20-0458 (issued July 23, 2020); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).

4

disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.8 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish Valley Fever
causally related to the accepted factors of his federal employment.
In support of his claim, appellant submitted hospital reports from Drs. Williams, Miller,
Barron, and Monder, dated December 5 through 10, 2018. In these reports, the physicians
diagnosed cough, nasal congestion, pneumonia, and sepsis. However, they did not provide a
medical diagnosis of Valley Fever or offer an opinion as to whether appellant’s employment
caused or aggravated his diagnosed conditions. The Board has held that medical evidence that
does not offer an opinion regarding the cause of an employee’s condition is of no probative value
on the issue of causal relationship.10 As such, these reports are insufficient to meet appellant’s
burden of proof to establish his claim.
Appellant also submitted work status reports from Drs. Hla, Leng, and Devarakonda, dated
February 16 through April 18, 2019. In these reports, the physicians excused appellant from work,
listed his work restrictions, and provided a date when he could return to full-duty work. However,
they did not provide a firm medical diagnosis, a rationalized medical opinion, or objective findings
of any kind.11 The Board therefore finds that these reports are of no probative value and are
insufficient to establish appellant’s claim.12
In a March 20, 2019 report, Dr. Leng indicated that appellant had a recent episode requiring
hospitalization and presented with Valley Fever. She examined appellant and diagnosed
pulmonary Valley Fever. While Dr. Leng provided a diagnosis of Valley Fever, she did not offer
an opinion as to whether appellant’s employment caused or aggravated his diagnosed condition.
As noted, medical evidence that does not offer an opinion regarding the cause of an employee’s
7

See B.H., Docket No. 18-1693 (issued July 20, 2020); Roy L. Humphrey, 57 ECAB 238, 241 (2005); Victor J.
Woodhams, 41 ECAB 345, 352 (1989).
8

L.S., Docket No. 19-1769 (issued July 10, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

B.C., Docket No. 20-0221 (issued July 10, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

10

L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

11

See L.F., Docket No. 19-1845 (issued May 8, 2020).

12

Id.

5

condition or disability is of no probative value on the issue of causal relationship and is insufficient
to establish appellant’s claim.13
Similarly, in an April 21, 2019 note, Dr. Devarakonda diagnosed Valley Fever, but did not
offer an opinion as to whether appellant’s employment caused or aggravated his diagnosed
condition. Accordingly, this note is of no probative value and is insufficient to establish
appellant’s claim.14
The record contains numerous diagnostic tests, dated December 10, 2018, including x-rays,
a CT scan, EKG testing, hematology testing, urine testing, and serum antibody testing. The Board
has held, however, that diagnostic test reports, standing alone, lack probative value as they do not
provide an opinion on whether there is a causal relationship between employment factors and a
diagnosed condition.15
As appellant has not submitted rationalized medical evidence to support his claim that his
diagnosed condition of Valley Fever was causally related to the accepted factors of his federal
employment, he has not met his burden of proof to establish his claim. He may submit new
evidence or argument with a written request for reconsideration to OWCP within one year of this
merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish Valley Fever
causally related to the accepted factors of his federal employment.

13

Supra note 10.

14

Id.

15

J.P., Docket No. 20-0381 (issued July 28, 2020).

6

ORDER
IT IS HEREBY ORDERED THAT the November 13, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 28, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

